—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 12, 2000, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant was the sole proprietor of a golf pro shop located at a golf course that was owned by his father. The shop was open for business from April to late October and remained closed the rest of the year. Claimant applied for and received unemployment insurance benefits during the shop’s off seasons in 1994, 1995 and 1996; however, despite his representations that he was totally unemployed during the benefit periods, he *598continued to perform certain business-related duties to further the success of the shop, including ordering inventory for the upcoming season and attending golf trade shows, where he placed orders for merchandise. Claimant further benefitted from the business during its off season by taking its expenses as deductions on his personal income tax returns in 1994, 1995 and 1996 (see, Matter of Palmer [Commissioner of Labor], 252 AD2d 631).
Substantial evidence supports the finding of the Unemployment Insurance Appeal Board that claimant was not totally unemployed during the benefit periods and that his failure to report his business-related activities constituted a willful false statement (see, id., at 631). That claimant derived no income from the shop during its off season and that his activities relating thereto were minimal does not dictate a contrary result (see, Matter of Valvano [Sweeney], 236 AD2d 729, 730).
Mercure, J. P., Crew III, Spain, Carpinello and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.